Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 11, 2015

                                      No. 04-14-00785-CV

                                      Mary Ann CASTRO,
                                           Appellant

                                                 v.

                                        Manuel CASTRO,
                                           Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-15957
                         Honorable Janet P. Littlejohn, Judge Presiding

                                         ORDER
       Appellant has filed yet another pro se motion attacking the trial court’s judgment. We
DENY the motion. As we stated in our order of February 9, 2015, any arguments appellant
wishes to make regarding the alleged invalidity of the trial court’s judgment should be included
in her appellant’s brief when it is filed in this court. Appellant should not continue to file
motions containing arguments that are more properly included in her appellant’s brief. As
previously noted, once the reporter’s record is filed, we will set a due date for appellant’s brief.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court